In re Louisiana Department of Children and Family Services; Office of Community Services; —Other(s); Applying For Writ of Certiorari and/or Review, Parish of Vermilion, 15th Judicial District Court Div. G, No. 2007 JU 234; to the Court of Appeal, Third Circuit, No. 10-571.
Granted. The judgment of the court of appeal is vacated and set aside for the reasons set forth by the dissenting judge. The case is remanded to the court of ap*99peal for consideration of the remaining issues raised in the appeal.